Citation Nr: 0940217	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1942 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  It was 
previously the subject of a June 2009 Board remand for 
additional development.  The necessary development has been 
completed, and the case is ready for appellate review.  

The issue of entitlement to service connection for bilateral 
hearing loss was included in the June 2009 Board remand.  A 
September 2009 rating decision granted service connection for 
bilateral hearing loss.  As this action resulted in a 
complete grant of the benefit sought, this issue is no longer 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The medical evidence does not show that the Veteran 
currently has tinnitus in either ear.  

2.  The medical evidence does not show a current asbestosis 
diagnosis.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for the establishment of service connection 
for asbestosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).


Bilateral tinnitus

The Veteran seeks service connection for bilateral tinnitus.  
Service treatment records do not contain any complaints or 
findings regarding tinnitus.  Nonetheless, the Veteran 
asserts that he experienced noise exposure during service in 
World War II, as an armed guard for various marine vessels.  
The Board finds his reports of noise exposure during active 
service credible.  

The medical record does not show that the Veteran reported 
tinnitus in either ear.  Notably, VA treatment records, dated 
in July 1994, showed that the Veteran noticed his hearing 
decreased over the years, but he denied having tinnitus.  A 
VA audio examination from July 2009 is associated with the 
record.  Although the Veteran was found to have bilateral 
hearing loss, he did not report having tinnitus.  

The medical evidence does not show that the Veteran has a 
diagnosis of tinnitus in either ear.  It is well-settled that 
the law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."); McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).  Since the medical evidence of record 
does not reflect a current disability, the claim must be 
denied. 

Asbestosis

The Veteran contends that he was exposed to asbestos aboard 
naval vessels while on active duty.  A February 1996 report 
of private X-ray refers to small irregular shaped opacities 
seen throughout both lungs, with a higher concentration in 
the right lung.  The physician noted that irregular opacities 
were often seen on chest x-rays of individuals previously 
exposed to asbestos and were compatible with a diagnosis of 
asbestosis, but he did not provide a diagnosis of asbestosis 
for the Veteran.  One year later, the Veteran underwent chest 
X-ray studies that did not reflect any pulmonary disease.  

In December 2001, the Veteran sought private medical 
attention for asbestosis as part of a class action claim 
against an asbestos manufacturer.  The private physician 
listed asbestos exposure and chronic obstructive pulmonary 
disease (COPD) as two of his clinical impressions.  

The Veteran was afforded a July 2009 VA pulmonary 
examination.  The examiner reviewed the claims file, 
interviewed the Veteran, and conducted a thorough physical 
examination along with X-ray studies.  The examiner did not 
find any evidence from the physical examination or X-ray 
studies to support an asbestosis diagnosis.  

The medical evidence does not show that the Veteran currently 
has asbestosis.  The Veteran filed his present claim in 
December 2005.  As noted above, the evidence must show that 
the claimed disability is present at some time during claims 
process.  Brammer, supra.; McClain, supra.  Without medical 
evidence showing that the Veteran had an asbestosis diagnosis 
at some time during the claims process, the claim is denied.  
Id.     

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This obligation was accomplished by letters from the 
RO to the Veteran dated in December 2005, March 2006, and 
July 2009.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by informing the Veteran about the 
information and evidence: (1) not of record that was 
necessary to substantiate the claim; (2) VA would seek to 
provide; and (3) he was expected to provide.  Of note, 38 
C.F.R. § 3.159 has been revised in part, effective May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The March 2006 letter gave the 
Veteran notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file.  The Veteran was 
afforded VA examinations for his claimed disabilities. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the Board's duty to 
notify and assist.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for bilateral tinnitus is denied.

Service connection for asbestosis is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


